DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-3, 5, 7-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIPER et al (2013/0089026) in view of FILIPPINI et al (2018/0336929).
As to claims 1-3, PIPER discloses wireless audio transmission and further discloses a method for transmitting media streams based on a Framework for Live Uplink Streaming (FLUS) system, the method comprising:
capturing audio data; encoding the captured audio data (fig.1, Transmission Device “TD” 100 “TD100”-CODEC, [0004-0008], [0050-0052] and [0076-0078+), TD100-Encoder/Decoder, captures audio signals from live performers via wireless microphones with specific IDs and/or other sources with specific IDs to generate “live multiple channels” and encodes for distributions to users, via network, for real-time listening;
generating metadata (figs.1-12, TD100) for the captured audio data, the metadata including information about a 3D space for the captured audio data ([0044-0045], [0052-0053], [0081-0082] and [0086-0089]-captured audio signals are receive from various wired and wireless devices including wireless microphone-including generating IDs for Clients, performers, etc.); and transmitting the media streams including the encoded audio data and the generated metadata ([0017-0021], [0050-0052], [0067-0077], [0090-0101] and [0103-0111]), TD100 receives plurality of audio signals from various instruments including wireless microphone with plurality of inputs/outputs, generates various audio signals and transmits the generated signals with specific effects, control commands (multiple channels via different directions from the instruments and/or microphones) for real-time processing at TD100, for real-time listening (specific to type of listening devices: speakers or headphones) via a network; wherein the metadata contains sound source environment information (signal strength information) comprising information on a space for audio signal audio data and information on both ears (quality of hearing information-wireless headphones) of at least one user of an audio data reception apparatus; and wherein the information on both ears of the at least one user included in the sound source environment information (analog or digital; network health (wireless or wired network characteristics), signal strength, etc.,) comprises information on a total number of the at least one user, identification (ID) information on each of the at least one user, and information on both ears of each of the at least one user ([0052-0054], [0075-0077], [0086-0091], [0103-0111], [0119-0124], [0144-0147] and [0181-0189]), the plurality of audio signals further includes matrix comprise set of parameters and/or measurements related to audio signal transmission, network health (wireless or wired network characteristics), signal strength, etc., for real-time processing at TD100, for real-time listening (specific to type of listening devices: speakers or headphone) via a network, and simultaneously sends signals back to the performers for real-time listening via wireless headphones (in both ears), where the channels includes surrounding sounds, all wired and/or wireless devices within the network are discovered and assigned a specific ID and may be a source of audio signals (analog or digital) 
	PIPER discloses receiving and processing multiple audio signals via plurality of wired and/or wireless devices and other devices with specific IDs on the LAN (discovers audio devices on the LAN, assigns IDs and keys, including IP address to the various devices-[0081-0089]), streams various audio signals and further discloses wireless microphones (associated with respective performer), with plurality of inputs/outputs for that receiving/outputting audio signals from all directions within the LAN, room, studio, environment, etc.; processing the audio and other data signals for simultaneously listening by audience and performers, where the audio and other signals includes metadata, customizing specific channels on the fly for listening accordingly ([0075-0076], [0119-0124], [0144-0147] and [0181-0189]), BUT appears silent as to where the metadata includes information about 3D space for the captured audio signals or the other data signals, wherein the metadata contains sound source environment information comprising information on a space for audio signals or other  data signals; and silent as to processing information on respective ears of the wireless headphones of at least one user of an audio data reception apparatus: the specific wireless headphones or other devices discover on the LAN. 
	However, in the same field of endeavor, FILIPPINI discloses distributed and synchronized control system for environmental signals in multimedia playback and further discloses where audio signals includes information about 3D space for the captured audio signal, wherein the metadata contains sound source environment information comprising information on a space for audio signal audio data and information on both ears of at least one user of an audio data reception apparatus (figs.1-9, Abstract,  [0020-0039], [0034-0043] and [0062-0079])
	Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of FILIPPINI into the system of PIPER to generate additional enhancement for the audio sources, based 3D space, to generate an efficient surround-sounds for a specific space or specific environment. 
	Claim 5 is met as previously discussed in claims 1-3.
	Claim 7 is met as previously discussed in claims 1-3.
	As to claim 8, PIPER further discloses wherein the sound capture information comprises at least one of: information on at least one microphone array used in capturing the audio data; information on at least one microphone included in the at least one microphone array; and information on a unit time considered in capturing audio data or microphone parameter information on each of the at least one microphone included in the at least one microphone array (figs.3+ and [0067-0076)]
As to claims 9-11, PIPER further discloses wherein the related information according to the type of the audio data comprises at least one of: information on a number of the audio data; identification (ID) on the audio data ([0052-0054], [0075-0077] and [0086-0091]); and information on a case where the audio data is a channel signal or information on a case where the audio data is an object signal, wherein the audio data is the channel signal comprises information on a loudspeaker ([0043-0044], [0052-0054], [0115-0119], [0122-0129] and [0159-0160]), and wherein the information on the case where the audio data is the object signal comprises object location information and wherein the characteristics information on the audio data comprises at least one of type information, format information, sampling rate information, bit size information, start time information, or duration information on the audio signal ([0052-0054], [0114-0119], [0121-0129] and [0140-0150]), note remarks in claims 1-3
	As to claim 12, PIPER further discloses wherein the metadata about the sound information processing is transmitted to an audio data reception apparatus based on an XML format, a JSON format or a file format ([0044-0045] and [0094-0096]), formats content in a variety of formats for social media sharing service (Facebook, Twitter, YouTube, etc.)
	As to claim 16, the claimed “Media streams transmission apparatus…” is composed of the same structural elements that were discussed with respect to claims 1-3
	As to claim 17, the claimed “A method for receiving media streams…” is composed of the same structural elements that were discussed with respect to claims 1-3

4.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIPER et al (2013/0089026) in view of FILIPPINI et al (2018/0336929) and further in view of PEDERSON (2013/0169779).
	As to claim 4, PIPER as modified by FILIPPINI, discloses all the claim limitations as discussed above with respect to claim 3, including controlling the wireless headphones as desired with respect to the feedback of the audio signal, BUT appears silent as to wherein the information on both ears of each of the at least one user comprises at least one of head width information, cavity concha length information, cymba concha length information, and fossa length information, pinna length and angle information, or intertragal incisures length information on each of the at least one user
	However, in the same field of endeavor, PEDERSEN discloses a system and method for determining head related transfer functions and further discloses processing information of respective ears and further discloses wherein the information on both ears of each of the at least one user comprises at least one of head width information, cavity concha length information, cymba concha length information, and fossa length information, pinna length and angle information, or intertragal incisures length information on each of the at least one user (figs.1-4, [0018-0023], [0031-0037], [0067-0071], [0074-0077] and [0085-0093]).
	Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of PEDERSEN into the system of PIPER as modified by FILIPPINI to generate additional enhancements for the audio sources, based on one of these features associated with the head, to generate an efficient surround-sounds or audio data for a specific hearing aid for specific ear characteristics.

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIPER et al (2013/0089026) in view of FILIPPINI et al (2018/0336929) and further in view of RIGGS et al (2017/0332186).
	As to claim 6, PIPER as modified by FILIPPINI, discloses all the claim limitations as discussed above with respect to claim 5, including controlling the wireless headphones as desired with respect to the feedback of the audio signal and other characteristics as discussed above, BUT appears silent as to wherein the characteristics information on each of the at least one response comprises at least one of azimuth information on a space corresponding to each of the at least one response, elevation information on the space, distance information on the space, information indicating whether to apply a binaural room impulse response (BRIR) to the at least one response, characteristics information on the BRIR, or characteristics information on a room impulse response (RIR).
	However, in the same field of endeavor, RIGGS discloses systems of calibrating earphones and further discloses wherein the characteristics information on each of the at least one response comprises at least one of azimuth information on a space corresponding to each of the at least one response, elevation information on the space, distance information on the space, information indicating whether to apply a binaural room impulse response (BRIR) to the at least one response, characteristics information on the BRIR, or characteristics information on a room impulse response (RIR) (figs.1-26, [0042-0044], [0052-0053], [0072-0074], [0088-0093], [0123-0126] and [0143-0144]).
	Hence it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of RIGGS into the system of PIPER as modified by FILIPPINI to generate additional enhancements or metadata for the audio sources, based on one of these features, to generate an efficient surround-sounds or audio data at specific location within the space or environment for listeners or performers.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG